SUMMARY ORDER
Finding no abuse of discretion in the District Court’s denial of appellants’ Rule 60(b) motion, we affirm the order of the District Court, for substantially the reasons stated by Judge Johnson in his Memorandum and Order, see Trowbridge v. Institute for Basic Research in Developmental Disabilities, 2003 WL 21143086 (E.D.N.Y. Mar.3, 2003). We also reject the request, made in appellants’ October 22, 2003 brief on this appeal, that this Court recall the mandate that was issued on July 31, 2001, dismissing the prior appeal.
The judgment of the District Court is AFFIRMED.